         Case 1:19-cv-00179-ARR-RER Document 6 Filed 03/22/19 Page 1 of 2 PageID #: 21




                                                 Crv oF NEW Yonr
                                               THr
ZACHARYW. CARTER                              Lnw DNPARTMENT                                         ARTTJR G. JAGIELSKI
Corporalion Counsel                                  100 Church Street                          A ssis tant C orporati on Counse   I
                                                  NEW YORK, NY     IOOOT                                Phone: (212) 356-2329
                                                                                                         ajagiels@law.nyc.gov




                                                                           March 22,2079


          VIA E.C.F.
          Honorable Ramon E. Reyes, Jr.
          United States Magistrate Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, NY 11201

                      Re:   Aaron Lictenstein v. City of New York. et.al., 19-cv-00179 (ARR) (RER)

          Your Honor:

                         On behalf of defendant The City of New York, I write to respectfully request a
          sixty day extension of time to answer or otherwise respond to the complaint from March 21,
          2019 toMay 24,2019. Plaintiff s counsel consents to this request.

                          By way of background, in this action, plaintiff is alleging civil rights claims under
          42 U.S.C. $ 1983 arising out of his January 10,2018 arest by NYPD police officers. Plaintiff is
          asserting the usual arrest and prosecution-related claims against the unidentified John Doe
          officers, and a municipal liability claim against the City arising from his arrest and prosecution.

                         There are several reasons for seeking an enlargement of time in this matter. In
          accordance with this office's obligations under Rule l1 of the Federal Rules of Civil Procedure,
          our office needs time to investigate the allegations in the complaint. Furthermore, according to
          the complaint, the charges against plaintiff were dismissed, and accordingly, the records of the
          underlying arrest and criminal prosecution, including police records, may have been sealed
          pursuant to N.Y. Crim. Proc. L. $ 160.50. Accordingly, our office has requested that plaintiff s
          iounsel provide an executed $ 160.50 release for the release of the sealed aruest and criminal
          prosecution records so that the City can access the informatiort, evaluate the claims in the
          -ornplaint,
                      and properly respond to the allegations therein. Additionally, the requested
          enlargement. if granted, would give this office time to identify the unidentified offrcers (now
          denominated as "PO's JOHN DOE #1-10").
Case 1:19-cv-00179-ARR-RER Document 6 Filed 03/22/19 Page 2 of 2 PageID #: 22



                For the foregoing reasons, it is respectfully requested that the City's time to
answer or otherwise respond to the complaint be extended to May 24,2019. This is the City's
first request for an extension of time to respond to the complaint and this extension will not
affect any other scheduled dates in this litigation.

               Thank you for your consideration herein.

                                                          Respectful ly .submitted,



                                                          Artur G. Jagielski
                                                          Assistant Corporation Counsel




                                                  2
